DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/04/2021 has been entered.
 	Claims 1, 2, 5, 6, 14, and 17 have been amended, claims 3, 8, 9, 13, and 18 have been canceled, and claims 1, 2, 4-7, 10-12, 14, 16, 17, 18, and 20 remain pending. 
Claim Objections
Claim 2 is objected to because of the following informalities:  Claim 2 recites the limitation “wherein the at least two zippers are the means of closing the shoe” in lines 1-2, which is redundant with claim 1, which only recites zippers as the means of closing the shoe.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4-7, 10-12, 14, 16, 17, 18, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites the limitation “the outer tongue positioned so as to be positioned over the inner tongue or over the vamp and/or quarter” in lines 5-6. However, claim 1 also recites that the shoe is closed with at least two zippers. It is not clear how the outer tongue can be attached to the vamp and/or quarter with zippers (see Fig. 1, 2, where the outer edges of the outer tongue are within the tongue opening), and also be positioned over vamp and/or quarter. For purposes of examination it appears that the outer tongue is positioned over the inner tongue (but not over the vamp and/or quarter).
Claim 16 recites the limitation “the outer tongue positioned so as to be abut against the vamp and/or quarter” in lines 1-2. However, claim 1 also recites that the shoe is closed with at least two zippers. It is not clear how the outer tongue can be attached to the vamp and/or quarter with zippers (see Fig. 1, 2, where the outer edges of the outer tongue are within the tongue opening), and also be positioned over vamp and/or quarter. For purposes of examination it appears that the outer tongue is positioned to abut the inner tongue (but not the vamp and/or quarter).
Claim 17 recites the limitation “the outer tongue positioned so as to be abut against an outside surface of the inner tongue or the outside surface of a vamp and/or quarter” in lines 4-6. However, claim 1 also recites that the shoe is closed with at least two zippers. It is not clear how the outer tongue can be attached to the vamp and/or quarter with zippers (see Fig. 1, 2, where the outer edges of the outer tongue are within the tongue opening), and also be positioned over vamp and/or quarter. For purposes of examination it appears that the outer tongue is positioned to abut the inner tongue (but not the vamp and/or quarter).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 2, 4-6, 16, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Janke (US 1,798,470).
Regarding claim 1, Janke discloses a shoe (shoe 10) that comprises at least two tongues and at least two means of closing the shoe, said two means of closing the shoe comprising at least two zippers (fasteners 15, 16, 17), wherein the at least two tongues comprise an inner tongue (gusset 19) and an outer tongue (throat portion of upper 11 between fasteners), the inner tongue positioned so as to abut against a foot and under a vamp and/or quarter, and the outer tongue positioned so as to be positioned over the inner tongue or over the vamp and/or quarter, wherein the at least two zippers each have independent sliders (runners 17), wherein the independent sliders independently zip up when moved in an upwardly direction or independently zip up when moved in a downwardly direction, the at least two zippers being able to simultaneously have an inner zipper that is completely open and an outer zipper that is completely closed or the inner zipper completely closed and the outer zipper simultaneously completely open (as seen in Fig. 1, wherein each zipper is independent of the other) (page 1, lines 34-94; Fig. 1-5).
Regarding claim 2, Janke discloses that the inner zipper being positioned on an inner side of the quarter and/or vamp of the shoe and the outer zipper being positioned on the outer side of the quarter 
Regarding claim 4, Janke discloses that the inner zipper and the outer zipper are positioned substantially vertically (Fig. 1).
Regarding claim 5, Janke discloses that the inner zipper and the outer zipper each have the slider (runner 17), elements (locking members 16); and a tape (stringers 15) and when the inner zipper and the outer zipper are zipped, both the inner zipper slider the outer zipper slider are near a top of the shoe (Fig. 1).
Regarding claim 6, Janke discloses that the inner zipper and the outer zipper have the slider (runner 17), elements (locking members 16), and a tape (stringers 15) and when the inner zipper and outer zipper are zipped (for example, zipper open), both the inner zipper slider and the outer zipper slider are near a bottom of the shoe (Fig. 2).
Regarding claim 16, Janke discloses that the outer tongue is positioned so as to abut against the inner tongue (Fig. 3).
Regarding claim 17, Janke discloses a shoe comprising at least two tongues and at least two means of closing the shoe, said two means of closing the shoe comprising at least two zippers, said at least two tongues comprising an inner tongue and an outer tongue, the inner tongue positioned so as to abut against a foot of a wearer, the outer tongue positioned so as to abut against an outside surface of the inner tongue or the outside surface of a vamp and/or quarter, the two zippers comprising an inside zipper and an outside zipper, the inside zipper operationally connected to and positioned on an instep side of the vamp and/or quarter, the outer zipper operationally connected to and positioned on the vamp and/or quarter on a side opposite the instep side, the inside zipper and the outside zipper each comprising independent sliders, wherein the independent sliders independently zip up when moved in an upwardly direction or independently zip up when moved in a downwardly direction, and wherein the .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 10 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Janke, as applied to claims 1, 2, 4, 5, and 17.
Janke does not disclose the specific materials of the sliders and elements. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the slider and elements of metal or plastic in order to use a material well known for use in zipper which is adequately rigid and long lasting. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Claims 7, 11, 12, 14, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Janke, as applied to claims 1, 2, 4, 17, and 19, in view of Buff et al. (US 2,178,885), herein Buff.
Janke does not specifically disclose another zipper at the back of the shoe. Buff teaches a shoe that comprises a tongue (tongue portion 37) and at least two means of closing the shoe, said two means of closing the shoe comprising at least two zippers (zipper fasteners 14, 15) (column 1, line 53-column 2, line 5-43; Fig. 1, 3, 6, 7). Buff further teaches an additional zipper (zipper fastener 15), which is at a back of the shoe (Fig. 6). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide an additional zipper at the back of the shoe, as taught by 
Regarding claim 14, the combination of Janke and Buff does not disclose that the additional fastener at the back of the shoe is a series of hook and loop strips. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a series of hook and loop strips at the back of the shoe instead of the zipper as this would be a simple substitution of one reversible fastener for another, with the predictable result of providing a fastener which requires minimal dexterity.
Response to Arguments
Applicant’s arguments, see pages 5-6, filed 10/04/2021, with respect to the drawings have been fully considered and are persuasive.  The objection to the drawings has been withdrawn. 
	Applicant’s arguments with respect to claim(s) 1, 2, 4-7, 10-12, 14, 16, 17, 18, and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PRANGE whose telephone number is (571)270-5280. The examiner can normally be reached M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571) 272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARON M PRANGE/               Primary Examiner, Art Unit 3732